Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 10/14/2020, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.    Applicant’s Oath was filed on 10/14/2020.

Drawings
5.    Applicant’s drawings filed on 10/06/2021 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 10/14/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
7.    NO objections warranted at initial time of filing for patent.

Remarks
8.	Examiner request Applicant review relevant prior art under the conclusion of this office action.


Reasons for Allowance
9.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20200388359 discloses on paragraph 0061 “FIG. 8 illustrates an example process 800 for monitoring a patient's mental state with an AI functionality, according to some embodiments. In step 802, process 800 can review the patient's blockchain-based longitudinal health record(s)ep for signs of depression, anxiety, etc. In step 804, process 800 can provide/generate a brain health diagnosis. This can be done with integrative information and AI analysis. In step 806, process 800 can prescribe and/or coach (e.g. via a chat bot, etc.) various meditation and exercise management routines. Process 800 can supervise these routines and later patient behavior for modifications of patient mental-health issues. It is noted that at any time the patient can also upload mental-health information based on patient state to process 800. Process 800 can store this information in the patient's blockchain-based longitudinal health record(s).”

U.S. Publication No. 20210049652 discloses in Abstract “A method of detecting and measuring true human peak performance and the flow of wellbeing using wearable or embedded sensors that detect human calibration to high resonant frequencies (“flow state”) in the human mind, heart and body and determine associations with anything that may have correlated or influenced a flow state and methods for sharing inner value with those associations. The method includes detecting a triggering event that inspired flow state and creating a digital blockchain “flow” token to virtually represent, reward and store intrinsic value of a person in a true flow state. The method includes various ways of sharing intrinsic value flow tokens with anyone or anything that is determined to be correlated with achievement of a true flow state. Further methods authenticate content created in a peak flow state and filter or prioritize the authenticity and value of content based on a “flow rate” or truth detector.”

U.S. Publication No. 20190287658 discloses on paragraph 0038 “Embodiments may include devices, systems, and/or processes for relatively securely storing content, such as epigenetic and/or other omic content, for one or more particular individuals and/or for relatively securely communicating content, such as epigenetic content, to various devices, for example. Example embodiments described herein may further be directed to devices, systems, and/or processes that may enable, at least in part, and/or may include, one or more “bio-smart” devices. “Bio-smart,” and/or “bio-smart device” and/or the like refer to the use of personal biological (e.g., omic) content by a computing device, for example, to help manage and/or improve a biological, behavioral, and/or emotional state of an individual. As described more fully below, bio-smart devices may, in embodiments, interact with an individual's bio-ledger and/or biosphere ledger in a relatively secure manner. In embodiments, a bio-smart device may relatively securely interact with an individual's bio-ledger and/or biosphere ledger with help from an intermediary device, as also explained more fully below. For bio-smart devices, interactions with an individual's bio-ledger and/or biosphere ledger may include, for example, reading and/or writing. By contrast, logging-type devices, more fully described below, may write content (e.g., environmental measurement parameters) to a storage device, such as secure storage device, but may not, in an embodiment, read from a bio-ledger and/or biosphere ledger. In an embodiment, as described more fully below, a logging-type device may write content to a secure storage device, for example, and the secure storage device may store obtained content in one or more individual's bio-ledger and/or biosphere ledger. A secure storage device may also, for example, store satellite positioning system (e.g., GPS) location parameters associated with content obtained from a logging-type device in one or more individual's bio-ledger and/or biosphere ledger. Embodiments may employ machine learning and/or other content analytic techniques to leverage personal biological content, such as epigenetic and/or other omic content, for example, to help, at least in part, one or more particular individuals to improve their biological, behavioral, and/or emotional states.”

U.S. Publication No. 20190068367 discloses on paragraph 0023 “As described herein, when a user attempts to authenticate their identity, an authentication server may verify scrambled biometrics data, cognitive state data, and/or transaction data in the blockchain. In this way, user authentication may be more secure and is also less burdensome for the user since the user would not be required to remember different passwords for authentication to access different client servers. Additionally, the authentication server may classify the emotional or cognitive state for each blockchain transaction and associate the cognitive state with user experience on a client site hosted by a client server. In embodiments, non-invertible behavioral and biometrics data may be associated with each blockchain transaction. In this way, end-to-end data is captured for each transaction (e.g., user information, biometric and behavioral/cognitive state, client server information, etc.). As described herein, blockchain technology, along with non-invertible functions, may be used to encrypt and manage the linkage between biometrics data, cognitive state data, and client site data.”

Closest Prior Art:


 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses storing mental state on blockchain, no one or two references anticipates or obviously suggest generating a blockchain comprising linked data blocks, said blockchain being configured to determine the mental state-of-being of the network user which constitutes a node at the time of making valid or invalid contributions, and propagated to add to the consensus blockchain.
Furthermore, wherein said growth occurs by adding new data blocks awarded to the consensus blockchain each time a participating node in the network makes an accepted mental performance contribution which propagates a block with corresponding block hash, said block comprising a specified set of protocols that determines the procedure for block data calculation, storage, interpretation, validity of consensus blockchain, sets criteria for generating a new block and its relationship with the previous block.
Lastly, the blockchains form units or nodes called artificial neurons which model the aggregate effects of neurons in the brain of each person on the network creating artificial neural network.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2499